Citation Nr: 0402061	
Decision Date: 01/21/04    Archive Date: 01/28/04

DOCKET NO.  02-08 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
meniscectomy of the left knee, currently rated as 20 percent 
disabling.

2.  Entitlement to a compensable rating for trichophytosis 
pedis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, and spouse



ATTORNEY FOR THE BOARD

John W. Kim, Associate Counsel 


INTRODUCTION

The veteran had over 8 years of active and inactive military 
service, his most recent period of active service from 
October 1971 to August 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied claims for increased ratings for a meniscectomy of the 
left knee, contusion of the right posterior thigh, 
trichophytosis pedis, hearing loss of the left ear, anxiety 
reaction, and scar of the right and left eyebrows.  The 
veteran timely perfected an appeal of this determination to 
the Board.  

In a June 2003 correspondence, the veteran withdrew from 
appeal the issues of increased ratings for a contusion of the 
right posterior thigh, hearing loss of the left ear, anxiety 
reaction, and scar of the right and left eyebrows.  Thus, 
only the issues of increased ratings for residuals of a 
meniscectomy of the left knee and trichophytosis pedis are on 
appeal.  

At the June 2003 Travel Board Hearing, the veteran raised the 
issues of entitlement to service connection for right knee 
condition, a back condition and depression, all secondary to 
the service-connected left knee disability.  These issues are 
referred to the RO for appropriate action.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
and his representative, if any, if further action is required 
on his part.  





REMAND

The veteran contends that his service-connected residuals of 
meniscectomy of the left knee and trichophytosis pedis are 
more disabling than currently evaluated..  

In a June 2002 substantive appeal, the veteran stated that he 
had an appointment with a physician in July 2002 for his 
knees and that he desired a personal hearing before a local 
hearing officer.  Moreover, at a Travel Board hearing in June 
2003, the veteran stated that he saw B.C. Howard, M.D., in 
July 2002 and that he had another appointment to see Dr. B. 
Howard in July 2003.  The Board observes that the record does 
not reflect a report from either visit.  The RO should obtain 
these reports.

With respect to the issue of a compensable rating for 
trichophytosis pedis, the veteran stated at the June 2003 
Travel Board hearing that he had been on intermittent 
systemic therapy for trichophytosis pedis for about one year, 
under the care of Dr. L. Greg.  Although the record does not 
contain reports by Dr. L. Greg, the record does contain 
treatment reports from the Tulsa Dermatology Clinic by an 
unidentified physician, dated July 2002 to April 2003.  The 
reports state that the veteran was prescribed systemic 
therapy for a period of six months, beginning in July 2002.  
The last ascertainable report is dated November 2002.  The 
Board finds that, in order to properly rate the veteran's 
skin disability, the complete treatment reports from the 
Tulsa Dermatology Clinic are needed to verify the current 
frequency and duration of use of the systemic therapy.  In 
addition, RO should obtain a report from the treating 
physician at the Tulsa Dermatology Clinic that specifically 
describes the veteran's current use of the systemic therapy.  

Further, effective August 30, 2002, VA revised the criteria 
for diagnosing and evaluating skin disorders including 
dermatophytosis, which includes trichophytosis.  67 Fed. Reg. 
49,596 (2002).  This disability is currently rated under 
Diagnostic Code 7813-7806.  Where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran applies, 
absent congressional or Secretarial intent to the contrary.  
See Dudnick v. Brown, 10 Vet. App. 79 (1997); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  As such, on 
remand, the RO should advise the veteran of criteria 
contained in revised Diagnostic Code 7813-7806.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Ask the veteran to identify, by name, 
address, and approximate (beginning and 
ending) dates, all VA and non-VA health 
care providers that have treated him in 
the recent years for residuals of the 
meniscectomy of the left knee and for 
trichophytosis, to specifically include 
the records from Dr. B. Howard, including 
reports from the July 2002 and July 2003 
examinations, and the treatment reports 
from the Tulsa Dermatology Clinic since 
November 2002 as well as a report from 
the treating physician at the clinic that 
specifically describes the veteran's 
current use of the systemic therapy.  
Obtain records from each health care 
provider the veteran identifies.

2.  The RO should schedule the veteran 
for a VA dermatology examination in order 
to determine the severity of the 
veteran's service-connected tricophytosis 
pedis.  Send claims folder to the 
examiner.  All indicated test and studies 
should be accomplished, and all clinical 
findings should be reported in detail.  
In addition, based upon the results of 
the examination, and review of the 
veteran's pertinent medical history, the 
examiner is asked to answer the following 
questions.  

a.	What is the exact location and size of 
the area or areas affected by 
tricophytosis pedis?
b.	As to the area or areas identified, if 
any, specify whether the 
symptomatology associated with the 
veteran's tricophytosis pedis does or 
does not include (i) exfoliation, (ii) 
exudation, or (iii) itching.
c.	Specify whether the symptomatology 
associated with the veteran's service-
connected tricophytosis pedis does or 
does not (i) cover at least 5 percent 
of the entire body or the exposed area 
affected; or (ii) require intermittent 
systemic therapy such as 
corticosteriods or other 
immunosuppressive drugs.  Please 
provide frequency and duration for use 
of the systemic therapy.

3.  Then, the RO should readjudicate the 
issues of entitlement to an increased 
rating for residuals of a meniscectomy of 
the left knee and entitlement to a 
compensable rating for trichophytosis 
pedis, in light of all pertinent evidence 
and legal authority.  If the benefits 
sought on appeal are not granted, the RO 
should issue to the veteran and his 
representative a supplemental statement 
of the case and afford them the 
appropriate opportunity for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




